Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 1 of 12

EXHIBIT A
Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 2 of 12

 

SUM-100
summons poss am
(CITACION JUDICIAL) Electronically
NOTICE TO DEFENDANT: '
(AVISO AL DEMANDADO): by Superir Court of California, County of San Mateo
Costco Wholesale Corporation and DOES 1-20 ON 4/8/2020

YOU ARE BEING SUED BY PLAINTIFF: by___/s/ Riay Dominia __ ay Domin

(LO ESTA DEMANDANDO EL DEMANDANTE):
Morhaf Barakat

NOTICET You have been sued. The cour may decide agalrist you without your being heard uniass you respond wihin 30 days. Read the information
below,

You have 30 CALENDAR OAYS after this summons and legal papers ave served on you to file a written response at this court and have a copy
served on the plaintiff, A letter or phone call will not protect you. Your written response must be in proper legal forrn if you want the court lo hear your
case. There may be 6 court form that you can use for your response. You can find thasa court forms and more Information at the Callfomia Courts
Online Setf-Halp Center (vavw, courtinfo.ca.gov/selfhaip), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
‘court clerk for a fea waiver form. If you do not fila your response on time, you may lose the case by default, and your wages, maney, and property may
be taken without further warning fram the court,

There are other legal requirements. You may want to call an attorney right away. II you do nal know an attomey, you may want lo cali an altommey
roferral service. if you cannot afford an attomay, you may be eligible for free lege! services from a nonprofit legal services program. You can iocate
{these nonprofit groups al tha Catifamia Legal Services Web site (www./awhelpcaiifomia.org), the Califomia Courts Online Self-Help Center
(www. courtinio.ca.gov/selftelp), or by contacting your local court or county bar association. NOTE: The court has a statutory llen for walved feas and
casts on any settiement or arbitration award of $10,000 or more in a clvil case, The court's lien must be pald before the court will dismiss the case.
JAVISO! Lo han demandado. Si no responde daniro de 30 dias, la corte puede decidir en su contra sin escuchar su versién. Lea fa informacion a
oontinuacian.

Tlane 30 DIAS DE CALENDARIO después de que le antreguen esta cilacién y papeles legales para presenter una respuesta por escrito en esta
corte y hacer que se antregue una copia of demandants. Una carta o una Hamada telefénica no lo protegen. Su respuesta par aserito tiene que estar
ant formate legal correcto si desea que procesan su caso en ia cone. Es posible que haya un formutario qué usted pueda usar para su respuesta.
Puede encontrar estos formularios de Is corte y mas informacidn an el Centro de Ayuda da fas Cortes de Califomia (www,sucorie.ca.gov), en fa
biblioteca de feyes de su condedo 0 en le corte que le queda mds corca, Sino puada pagar ia cuota do prasentacién, pida el secretario de (a corte que
fa dé un formulario de exencién de pago de cuolas. SI no presenta su respuesta 2 tiempo, puede perder el caso por incumplimienta y fa carte fe podra
quitar su sugldo, dinero y blanes sin mas advertencia.

Hay otros requisites egalas, Es recomendable que ame a un ahogado inmediatamente, Sino conoce 6 un abogado, puede flamare un servicio de
remision a abogadaos, Sino puede pagar a un abogado, es posible que cumpla con los raquisitos pare obtener servicios fegales gratuitos de un
programa de servicios legates sin fines de lucro. Puade encontrar eslos grupos sin fines de lucro on ef silio web da Califomia Legal Services,

(www, lawhelpealitomia.erg}, en ef Centro de Ayuda de fas Cortes de California, (www.sucorte.ca.gov) o paniéndose en contaclo con fa corta o ef
colegio de abogadas facales. AVISO: Par fey, ia corte tiane derecho 4 reciamar las cuotas y los costes exentos por imponer un gravamen sobre
cualguler recuperacién de $10,000 6 més de valor recibida mediante un acuerdo @ una concesién de arbitrajo an un case de darecha civil. Tlene que
pager el gravamen do la corte antes de que fe corte puada dasechar ef ceso.

 

 

 

 

 

The name and address of the court Is: CASE NUMBER: (NuUmero del Caso):
(é! nombre y direccién de la corte es): San Mateo Superior Court, 400 County Center 90-CIV-00130
‘oad, Redwood City, CA 94063

 

 

The name, address, and telephone number of plaintif’s attorney, or plaintiff without an attorney, is: (El nombre, fa diraccién y el namero
de teléfone def abogado del demandante, o del demandante que no tiena abogado, as):

Conor Granahan, Granahan Law, P.C., 345 Franklin Street, San Francisco, CA 94102, (415) 830-3325

 

 

 

DATE: ‘ : . es . Depu
(Fecha) 1/8/2020 Neal |. Taniguchi errrdio)/S/ Riay Dominia “Adient)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010),)
(Para prueba de entraga de esta citatién use of formulario Proof of Service of Summons, (POS-010).)
(SEAL NOTICE TO THE PERSON SERVED: You are served
1. ([_]) as an Individual defendant.
2. [{C] as the person sued under the fictitious name of (specify):
3. [(_] on behalf of (specify):
under: [__] CCP 416.10 (corporation) [_] CCP 416,60 (minor)
[C7] CCP 416.20 (defunct corporation) CTI CCP 416.70 (conservatee)
(] CCP 416.40 (association or partnership) [__] CCP 416.90 (authorized person)
[] other (specify):
4. [7] by personal delivery on (date)

 

 

 

Pogo Lott
Form Adopted tor Mandatory Use Code af Civil Procedure §§ 412.20, 488
dudielal Counel of Cotitornia SUMMONS wn oauitaceegoy
SUM-160 [Rov duty 1, 2009}

 
Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 3 of 12

PLD-Pt-001

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Nome, State Bor numibar, and atdiass}:
me Conor Granahan (SBN 240756)

Granahan Law, P.C.

345 Franklin Street

TELEPHONE NO: (415) 830-3325 raxno,tonenan: (415) 504-1957  QN

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Mateo
streetanoress: 400 County Center Road
MAILING ADORESS:
crvy ann zp coos: Redwoad City, 94063
erancu name: Civil Division
PLAINTIFF: Morhaf Barakat

 

DEFENDANT: Costco Wholesale Corporation

DOES 170 20

COMPLAINT—Personail Injury, Property Damage, Wrongful Death
(—_] AMENDED (Number);

Type (chack all that apply):

(J MOTOR VEHICLE (7) OTHER (specify):
(] Property Damage (__] Wrongful Death
Personal injury Other Damages (specify):

 

E-MAIL ADDRESS (Onions, CONOM@Cconorgranahanlaw.com , .
ATTORNEY FoR (wane): Plaintiff Morhaf Barakat By s/ Rjay Domini _
eputy Cla

FOR COURT USE ONLY
Electronically

San Francisco, CA 94102 by Superior Court of Califomia, County of San Mateo

1/8/2020

 

ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
(C1) ACTION IS RECLASSIFIED by this amended complaint
(J from limited to unlimited
(2) from unlimited to limited

 

 

Jurisdiction (check all that apply): CASE NUMBER:
([~) ACTION IS A LIMITED CIVIL CASE
Amount demanded [___] does not axcaed $10,000
(_] exceeds $10,000, but does not exceed $26,000 20-CIV-001 30

 

 

1. Plaintiff (game or names): Morhaf Barakat
alleges causes of action against defandant (name or names):
Costco Wholesale Corporation

2. This pleading, including attachments and exhibits, consists of the following number of pages: 5

3. Each plaintiff named above is a competent adult
a. (_} except plaintitf (nama).
(1) (_] a corporation qualified to do business in California
(2) [__] an unincorporated entity (describe):
(3) (C7) a public entity (describe):
(4) C_} aminor ((7} an adult

(a) (7) for whom a guardian or conservator of the estate or a guardian ad litem has been appointed

(b} [__} other (specify):
(5) (_] other (specify):
b. [__] except plaintiff (name):
(1) () a corporation qualified to do business in California
(2) [_} an unincorporated entity (describe):
(3} (]} a public entity (describe):
(4) [) a minor (7) an adutt

(a) [7] for whom a guardian or conservater of the estate or a guardian ad litem has been appointed

(b) (C7) other (specily):
(5) (_] other (specify):

 

(J information about additional plaintiffs who are not compatent adults is shown in Attachment 3. Pees of 3
Form Approved tor Option! Use COMPLAINT-Personal Injury, Property hemaiiaialih ip ttolt pieipb

dudiciat Council of California
PLO.PI-009 [Rov. January 1, 2007) Damage, Wrongfut Death
Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 4 of 12

 

 

 

 

 

PLO-P1.001
SHORT TITLE: CASE NUMBER:
Barakat v. Costco Wholesale Corporation, et al.
4. (7) Plaintiff (name):
is doing business under the fictitious name (specify):
and has complied with the fictitlous business name laws.
5. Each defendant named above is a natural person
a. [7] except defendant (name): Costco Wholesale c. [7] except defendant (name):
(5) a business organization, form unknown (1) a business organization, form unknown
(2) 8 corporation (2) [[_] acorporation
(3) [_) an unincorporated entity (describe): (3) [_] an unincorporated entity (describe):
(4) C] a public entity (describe): (4) (J apublic entity (describe):
(8) (7) other (specify): (5) () other (specify:
b. [77] except defendant (name): d. [[_] except defendant (nema):
(1) ((_] a business organization, form unknown (1) £5] a business organization, form unknown
(2) [7] a comoration (2) (1) a corporation
(3) [[_] an unincorporated entity (describe): (3} (77) an unincorporated entity (describe):
(4) [_) a public antlty (describe): (4) (7) a public antity (describe):
(5) (__] other (specify): (5) (2) other (specify):

{["] Information about additional defendants who are not natural parsans is contained In Attachment 5.

6. ‘The true names of defendants suad as Ooas are unknown to plaintiff.
a. ((Z7) Doe defendants (specify Doe numbers): 1-20, serra the agents or emplayaes of other
named defendants and acted within the scope of that agency or employment.
b. (7) Doe defendants (specify Doe numbars): 1-20 are persons whose capacities ara unknown to
plain
7. (7) Defendants who are Joined under Code of Civil Procedure section 382 are (names):

8. This court Is the proper court because
a. (_] at least one defendant now resides in its jurisdictional area,
b, [(_] the principal place of businass of a defendant carporaticn or unincorporated association is In Its jurisdictional area.
c. [4] injury te person or damage to personal property occurred In Its jurisdictional area.
d. [] other (specity):

 

9. [C7} Plaintiff ts required ta comply with a clalms statute, and
a. (__] has complied with applicable clalms statutes, or

b. ((_] is excused from complying bacause (specify):

 

PLO-P-OOT fRov, damuoty 1, 2007] COMPLAINT-—Personal Injury, Property Page 2 o¢3
Damage, Wrongful Death
Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 5 of 12
PLD-PI-004

 

SHORT TITLE: CASE NUMBER:
Barakat v. Costco Wholesale Corporation, ct al.

 

 

 

 

10. The following causes of action are allached and the slatements above apply to each (gach complaint musi have one or more
causes of action atlached):

. (7) Motor Vehicle

. General Negligence

. (££) intentional Tort

. [2] Products Liability

. Premises Liabillly

[_} Other (specify):

me andrea

11. Plaintiff has suffered
. wage loss
. (77] loss of use of property
. hospital and medical expenses
, general damage
. [77] property damage
loss of aaming capaclly
. (£2) other damage (specify):

aoroeaadnaet

12. [_] The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
a, (_] listed in Attachment 12.
b. (-_] as follows:

43. The relief sought in this complaint is within the jurisdiction of this court.

14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
a. (1) compensatory damages
(2) [_] punitive damages
The amount of damages is (in cases for personal injury or wrongful death, you mus check (1).
(1) accarding to proof
(2) [2] in the amount of: $

15. [7] The paragraphs of this complaint alleged on information and belief ara as follows (specify paragraph numbers):

 

 

 

Date: 1/8/20
Conor Granahan » —— Cee .
(TVPE OR PRINT NAME) (SIGNATURE OF PLAINTIFF OR ATTORNEY)
PLO-PI-001 (Rev. Jenvary 1, 2007] COMPLAINT—Personal Injury, Property Pagadofs

Damage, Wrongful Death
Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 6 of 12

 

 

 

 

 

 

PLO-P1-004(4
SHORT TITLE: CASE NUMBER:
Barakat v. Costco Wholesale Corporation, et al.
FIRST i CCC:CCAUSE OF ACTION—Premises Liability Page ___4
(number)
ATTACHMENTTO [7] Complaint (J Cross ~ Complaint
(Use a separate cause of action form for each cause of action.)
Pram.L-1. Plaintiff (name): Morhaf Barakat
alleges the acts of defendants were the lagal (proximate) cause of damages to plaintiff,
On (data): 2/11/2019 plainilff was injured on the following premises in the following

fashion (description of premises and circumstances of Injury):

On or about February 11,2019, Plaintiff was a customer at Costco retailers in Redwood City,
California. While there, Plaintiff slipped and fell on a liquid substance that Costco employees
knew or should have known was present. Plaintiff sustained injuries that required significant
recovery time and ultimately surgery. Plaintiff has yet to recover fully from these injuries, and
may require future surgeries.

Prem.L-2. Count One—Negligence The defendants who nagligantly owned, maintained, managed and
operated the described premises were (names):

Costco Wholesale Corporation

Doss 1 to 20

Prem.t-3. ([_] Count Two—Wiliful Failure to Wam [Civil Code section 846] The defendant owners who willfully
or maliciously failed to guard or wam against a dangerous condition, use, structure, or activity were
(namas):

[) Does to

Piaintiff, a recreational user, was (7) an invited guest Ca paying guest.

Prem.i-4. (_) Count Three—Dangerous Condition of Public Property The defendants who owned public property
on which a dangerous condition existed ware (names):

[dees to

a. (7) The defendant public antity had (J actuat (J constructive notice of the existence of the
dangerous condition In sufficient time prior to the Injury to have corrected ft.
b. (“J ‘The condition was created by employees of the defendant public entity.

Pram.-5. a. [7] Allegations about Other Defendants The defendants who ware the agents and employees of the
other defendants and actad within the scope of the agency were (names):

Costco Wholesale Corporation

CZ poss 1 to 20

b. [_] Tha defendants who are liable to plaintiffs for other reasons and the reasons for thelr llabliity are
(_] described in attachment Prem.t-5.b (T7] as follows (names):

 

Page 1oft
Famm Aparovad for Optkenal isa CAUSE OF ACTION—Premises Liability Code af Clvt Procodure, § (ane
PLO41-001(4) [Rav. January 1. 2007}
Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 7 of 12

 

 

 

 

 

PLD-PI-004(2)
SHORT TITLE: GASE NUMBER:
Barakat v. Costco Wholesale Corporation, et al.
SECOND CAUSE OF ACTION—General Negligence Page _5

eh ests

(number.
ATTACHMENT TO Complaint [—_] Cross - Complaint

(Use a separate cause of action form for each cause of ection.)

GN-1. Plaintiff (name): Morhaf Barakat

allagas that defendant (name): Costco Wholesale Corporation

(4) poes 1 to 20

was the legal (proximata) cause of damages to plaintiff. By the following acts or omissions to act, defendant
nagligantly caused the damage to plaintiff

on (date): February 11, 2019
at (place): 2300 Middlefield Road, CA 94063

(description af reasons for lability):

On or about February 11,2019, Plaintiff was a customer at Costco retailers in Redwood City,
California. While there, Plaintiff slipped and fell on a liquid substance that Costco employees
knew or should have known was present. Plaintiff sustained injuries that required significant

recovery time and ultimately surgery. Plaintiff has yet to recover fully from these injuries, and
may require future surgeries.

 

Page tatt
Form Appnovadfor Optional Uvo CAUSE OF ACTION—General Negligence coe ev eaunifoea pov
PLO-Ph001 (2) [Rev, January 1, 2007}
Co foe NS A UU Fk |B LY

or ee ee
apa WwW NY -& &

CASEY LAW GROUP
ATTORNEYS AT LAW
ho
wa

Sb NY NY KRY NY NY NY LY fF SE FS FF
Bs & & BF ON KF SLE BON BA

 

 

Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 PestreD

by Superior Court of California, County of San Mateo

 

 

ARTHUR J. CASEY [SBN 123273] ON 2/20/2020
CASEY LAW GROUP .
16450 Los Gatos Blvd., Suite 110 By.......f$/ Ray lominia__.
Los Gatos, CA 95032 eputy Cle
Tel: (408) 660-3102
Fax: (408) 660-3105
Email: acasey @caseylawsj.com
Attorneys for Defendant
COSTCO WHOLESALE CORPORATION
SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN MATEO
MORHAF BARAKAT, Case No. 20-CIV-00130
Plaintiff, ANSWER TO COMPLAINT
VS.

COSTCO WHOLESALE CORPORATION,

and DOES 1 TO 20, | Complaint Filed: January 8, 2020

Defendants.

 

 

COMES NOW defendant, Costco Wholesale Corporation, and in answer to the Complaint

of plaintiff on file herein, admits, denies, and alleges as follows:
I.

Answering all causes of action pled by the above-named plaintiff, this answering
defendant, pursuant to Code of Civil Procedure section 431,30, denies, both generally and
specifically, every material allegation, including the damage allegations, in every cause of action
alleged.

AFFIRMATIVE DEFENSES
AS A SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file herein, this

answering defendant believes and thereon alleges that plaintiff was careless and negligent in and

ANSWER TO COMPLAINT

 
Oo 62 4S A uN fF YY NY

ee ee ee ee
pap &» NYO =| ©

CASEY LAW GROUP
ATTORNEYS AT LAW
—_
on

bo mw NY SY N PR KY BY SF FS FF &
RB NHN RG BF BPP SE HOH A DA

 

 

Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 9 of 12

about the matters complained of and that such carelessness and negligence contributed to the
happening of the incident complained of, and the damages, if any, sustained thereby.

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant is informed and believes and based thereon alleges that plaintiff,
with full appreciation of the particular risks involved, nevertheless knowingly and voluntarily
assumed the risks and hazards of the incident complained of, and the damages, if any, resulting
therefrom. |

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant alleges that the Complaint fails to state facts sufficient to
constitute a cause of action against this answering defendant.

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant is informed and believes and based thereon alleges that plaintiff's
causes of action are barred by reason of plaintiff's failure to mitigate damages, if any.

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant asserts that plaintiff's injuries were caused or contributed to by
third parties in a percentage to be determined at trial and that plaintiff's recovery of noneconomic
damages shall be reduced in proportion to such third parties’ percentage of fault. Civil Code §
1431.2.

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant alleges that plaintiff's claims for noneconomic damages and other
nonpecuniary damages, including, but not limited to, pain, suffering, inconvenience, physical
impairment, and disfigurement, are barred by the provisions of Civil Code Sections 3333.3 and
3333.4 as adopted by the voters of the State of California as Proposition 213.

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant alleges that said Complaint does not state facts sufficient to
constitute a cause of action in that said Complaint is barred by the Statute of Limitations; to wit,

by the provisions of the Code of Civil Procedure, Section 335, et seq.

ANSWER TO COMPLAINT

 
CS eQIauw &® ww NY Re

a ee ee
rp & VN F& O&O

CASEY LAW GROUP
—
wr

ATTORNEYS AT LAW
bw NW NY NY KY N N KY BY SB BSB SS |
oa A aA fF BO RP Se SC Be SF NS

Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 10 of 12

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant is informed and believes and thereon alleges that the plaintiff’s
employer was negligent and careless and that this carelessness and negligence on the part of the
plaintiffs employer proximately caused or contributed to the damages, if any, sustained by the
plaintiff, and that by reason thereof, this answering defendant is entitled to a reduction in any
verdict which may be rendered against this defendant in the amount of any benefits paid or
payable to the plaintiff on behalf of the plaintiffs employer.

AS A FURTHER, SEPARATE AND AFFIRMATIVE DEFENSE to the Complaint on file
herein, this answering defendant alleges that if plaintiff was, in fact, acting within the course and
scope of employment, plaintiff’s exclusive remedy is before the Worker’s Compensation Appeals
Board, this court having no jurisdiction to determine this matter.

WHEREFORE, this answering defendant prays that plaintiff take nothing by reason of the
Complaint on file herein, that this answering defendant be awarded costs of suit herein incurred,

and for such other, further, and different relief as may be deemed appropriate by the Court.

Dated: February 20, 2020 CASEY LAW GROUP

ARTHUR|J. CASEY
Attorneys for Defendant COSTCO
WHOLESALE CORPORATION

ANSWER TO COMPLAINT

 

 

 
eo mxnuaa sk. & NH

ee ee ee ee.
rp & NY = @&

CASEY LAW GROUP
—_
1673

ATTORNEYS AT LAW
wy NHN Ww N rn Ne NY NO VY | =| —
we NH on mh & NW -~ S&F 2b fF ~ N

Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 11 of 12

PROOF OF SERVICE

Barakat v. Costco Wholesale Corporation
San Mateo County Superior Court Case No.: 20-CIV-00130

I, Maggie Le, declare:

Lam over the age of eighteen (18) years and not a party to the within entitled action. Tam
employed Casey Law Group. My business address is 16450 Los Gatos Blvd., Suite 110, Los
Gatos, California 95032. Iam readily familiar with Casey Law Group's practice for collection and
processing of documents for delivery by way of the service indicated below.

On February 20, 2020, I served the following document:

ANSWER TO COMPLAINT

on the interested party(ies) in this action as follows:

Conor Granahan Attorney for Plaintiff Morhaf Barakat
Granahan Law, PC Tel: (415) 830-3325
345 Franklin Street Fax: (415) 504-1954

San Francisco, CA 94102
Email: conor@conargranahanlaw.com

By Mail. By placing said document in an envelope or package for collection and mailing,
addressed to the person at the address listed above, following our ordinary business practices. I
am readily familiar with the firm's practice for collection and processing of mail. Under that
practice, on the same day that mail is placed for collection and mailing, it is deposited in the
ordinary course of business with the U.S. Postal Service, in a sealed envelope or package with the
postage fully prepaid.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed on February 20, 2020, at Los Gatos, “Wy ,
4y i

Maggie Ys"

ANSWER TO COMPLAINT

 

 

 
2

3

4

5

6

7

8

9

10

uW

S 12
Ee 13
a5 14
ge CO
S* 16

17
18
19
20
21
22
23
24
25
26
27
28

Case 3:20-cv-02248-JCS Document 1-1 Filed 04/02/20 Page 12 of 12

ARTHUR J. CASEY [SBN 123273]
DONALD P. GAGLIARDI [SBN 138979]
CASEY LAW GROUP

16450 Los Gatos Blvd., Suite 110

Los Gatos, CA 95032

Tel: (408) 660-3102

Fax: (408) 660-3105

Email: acasey @caseylawsj.com
dgacgliardi@caseylawsj.com

Attorneys for Defendant
COSTCO WHOLESALE CORPORATION

SUPERIOR COURT OF THE STATE OF CALIFORNIA

COUNTY OF SAN MATEO

MORHAE BARAKAT,

Plaintiff,
VS.

COSTCO WHOLESALE CORPORATION,
and DOES 1 TO 20,

Defendants.

 

 

Case No. 20-CIV-00130

NOTICE TO PLAINTIFF OF REMOVAL
OF ACTION TO FEDERAL COURT

Complaint Filed: January 8, 2020

 

NOTICE TO]

 

 

PLAINTIFF OF REMOVAL OF ACTION TO FEDERAL COURT

Case No. 20-CIV-00130

 
